UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6798


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHNATHAN SIMRELL BROUGHTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:15-cr-00189-WO-1; 1:17-cv-
00464-WO-JEP)


Submitted: July 30, 2021                                          Decided: August 9, 2021


Before NIEMEYER, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Hood Hale, Jr., HALE LAW FIRM, PC, Raleigh, North Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonathan Simrell Broughton seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Broughton’s 28 U.S.C.

§ 2255 motion. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.”

28U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists could find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

759, 773-74 (2017).

       We have independently reviewed the record and conclude that Broughton has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  DISMISSED




                                               2